Citation Nr: 0211399	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  96-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease (CAD) as secondary to service-
connected post-traumatic stress disorder (PTSD) disability.

(The issue of entitlement to an initial evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD) is 
the topic of a separate decision under the same docket 
number).


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967. 

The current appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to 
service connection for CAD as secondary to service-connected 
PTSD.

In April 1998 the Board denied entitlement to service 
connection for CAD as secondary to service-connected PTSD, 
and remanded the claim of entitlement to an initial 
evaluation in excess of 10 percent for PTSD to the RO for 
further development and adjudicative action.  

The United States Court of Appeals for Veterans Claims (the 
CAVC) issued an order, in November 1999, dismissing the 
veteran's appeal of the April 1998 Board decision; that 
decision is therefore final. 

In August 1998 the RO affirmed the prior denial of 
entitlement to service connection for CAD as secondary to 
service-connected PTSD.

In December 2000 the Board remanded the case to the RO for 
further development, to include according the veteran a 
hearing before a traveling Member of the Board at the RO, 
which was held before the undersigned in August 2001.  The 
transcript of the hearing has been associated with the claims 
file.  

Correspondence dated in October 2001 and November 2001 were 
received at the Board in early January 2002 suggesting that 
the veteran was submitting additional evidence since his 
Travel Board hearing in August 2001.  The veteran waived RO 
consideration of the added evidence in connection with his 
current appeal; however, no additional evidence was received 
at the Board. 

By letter of June 11, 2000, the Board informed the veteran's 
representative that no evidence was enclosed with the 
veteran's correspondence of October 2001 and November 2001, 
and as of the letter date no evidence had been received at 
the Board.  The Board noted that the veteran's case would be 
held in abeyance for a period of 30 days to allow him to 
submit additional evidence. 

A VA Form 119, Report of Contact dated June 18, 2002 shows 
the veteran's representative indicated that the veteran had 
no additional evidence to submit and that a letter would be 
faxed to the Board requesting that the 30 day waiting period 
be waived, and to assume appellate jurisdiction. 

On June 19, 2002 the Board received a faxed statement from 
the veteran's representative stating that neither the veteran 
nor his representative had any additional evidence to submit.  
The Board was requested to proceed without waiting for the 30 
day period to expire.  

Since it appears that the veteran's correspondence of October 
2001 and November 2001 referring to the submission of 
additional evidence was clearly a mistake and that neither 
the veteran nor his representative have any evidence to 
submit, the Board may proceed with appellate consideration of 
the issue on appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for CAD as secondary to 
service-connected PTSD pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  


When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  In April 1998 the Board denied entitlement to service 
connection for CAD as secondary to service-connected PTSD.

2.  The evidence submitted since the April 1998 Board 
decision bears directly and substantially on the issue at 
hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the April 1998 decision wherein the 
Board denied entitlement to service connection for CAD as 
secondary to PTSD is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.156(a), 20.1100, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for CAD.

A private hospital report dated in early May 1996 shows for 
the first time that the veteran presented with a three-week 
history of unstable angina.  Cardiac catheterization revealed 
stenosis of several coronary arteries.  An electrocardiogram 
(EKG) showed lateral ST changes.  The pertinent diagnosis 
reflected arteriosclerotic cardiovascular disease, status 
post myocardial infarction, and unstable angina.  The veteran 
underwent a three-vessel coronary artery bypass.

A February 1997 VA social service update shows the veteran 
was maintained for supportive counseling along with 
medication supervision and treatment focus on sustaining the 
highest level of functional ability.  He was on leave for a 
period of time over the past year recuperating from heart 
problems.  

Also submitted was an August 1997 VA progress record that 
revealed considerable stress at work.  

On December 22, 1997 the RO received a December 1994 
statement from BD, MD.  He noted that after reviewing the 
veteran's service medical records from the Birmingham VA 
Medical Center (MC) and other related records including his 
own treatment records, it was highly probable that PTSD 
greatly contributed to his high blood pressure and his 
nervousness and depression, which in turn were instrumental 
in his current heart condition.  

Dr. BD opined that the veteran's heart condition would never 
have manifested itself if he had not suffered from PTSD.  

In April 1998, the Board issued a decision in which it denied 
the veteran's claim of entitlement to service connection for 
CAD claimed as secondary to the service-connected PTSD.  (The 
December 1994 private medical statement from the veteran's 
treating physician received in December 1997 was not 
identified as evidence considered by the Board in April 
1998.)  

Other evidence received since the Board's decision in April 
1998 included a May 1998 statement from PH, Jr., MD, the 
veteran's primary physician.  He reported reviewing the 
medical record and was of the opinion that the veteran's 
current heart and blood pressure problems were directly 
related to PTSD.  

A January 2001 statement from PH, Jr., MD, shows the veteran 
was a loyal and compliant patient since July 1997.  He noted 
reviewing the veteran's health records and concluded that the 
veteran's heart problems were the direct result of PTSD. 

In August 2001 the veteran and his spouse attended a Travel 
Board hearing chaired by the undersigned Member of the Board.  
The hearing transcript is on file.  The testimony presented 
at the hearing primarily focused on the issue of entitlement 
to an increased evaluation for PTSD which is the topic of a 
separate decision.  At the hearing the veteran submitted a 
substantial quantity of additional medical evidence in 
support of his claim for an increased evaluation for service-
connected PTSD. 

The variety of evidence also included pictures, articles and 
private treatment records with waiver of initial RO review.  
The veteran's wife likewise primarily testified as to the 
severity of the veteran's service-connected PTSD symptoms. 

Criteria

New and material evidence

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 C.F.R. § 3.156(a) 
(2001).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  In accordance with the CAVC ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Secondary service connection

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (2001).  Also, the CAVC has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
nonservice connected disability caused by a service connected 
disorder.  Allen v, Brown, 7 Vet. App. 430 (1995).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  




Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
and medical evidence necessary to substantiate the claim.  He 
was provided with the laws and regulations pertaining to the 
issue on appeal.  

In December 2000 this case was remanded by the Board in order 
to afford the veteran a Travel Board hearing and for 
compliance with VCAA.  

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for CAD as secondary to service-connected 
PTSD which the Board denied in April 1998. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).





In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

In Kutcherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Evans v. Brown, 9 Vet. App. 273 
(1996) that the evidence is presumed to be credible was not 
altered by the CAFC in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim of secondary 
service connection for CAD consists of private medical 
statements dated in December 1994, May 1998 and January 2001 
from Drs. BD and PH, Jr., respectively.  Their expressed 
opinions following a review of the medical record tended to 
suggest an etiologic or causal relationship between the 
veteran's service-connected PTSD and CAD.  Such information 
was not previously considered in April 1998.  

Such added evidence bears directly and substantially on the 
specific issue at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of CAD.  Accordingly, the veteran's 
claim of entitlement to service connection for CAD as 
secondary to service-connected PTSD is reopened.  38 C.F.R. 
§ 3.156(a).  




ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for CAD 
as secondary to service-connected PTSD, the appeal is granted 
to this extent only.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Important Notice: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.

(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



